               Case 2:19-cv-09216-SB-AS Document 56-2 Filed 10/06/20 Page 1 of 2 Page ID #:934



                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8                          UNITED STATES DISTRICT COURT
                      9                         CENTRAL DISTRICT OF CALIFORNIA
                    10                                   WESTERN DIVISION
                    11
                    12    OPEN TEXT INC., a Delaware               2:19-cv-09216 SB(ASX)
                          corporation,
                    13                                             [PROPOSED] ORDER
                                           Plaintiff,              GRANTING OPEN TEXT’S
                    14                                             MOTION TO STRIKE AND/OR
                                   v.                              TO DISMISS
                    15
                          NORTHWELL HEALTH, INC., a New            Date: November 6, 2020
                    16    York corporation and Does 1 through      Time: 8:30 a.m.
                          10, inclusive,                           Place: 350 West First Street
                    17                                                    Courtroom 6C
                                           Defendants.                    Los Angeles, CA 90012
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
VEDDER PRICE (CA), LLP                                                    PROPOSED ORDER RE: OPEN TEXT’S
   ATTORNEYS AT LAW                                                         MOT. TO STRIKE AND/OR DISMISS
      LOS ANGELES
                                                                             CASE NO. 2:19-CV-09216 SB(ASX)
                          VP/#40323301.1
               Case 2:19-cv-09216-SB-AS Document 56-2 Filed 10/06/20 Page 2 of 2 Page ID #:935



                      1                                  [PROPOSED] ORDER
                      2
                                   The Court, having considered Plaintiff Open Text Inc.’s (“Open Text”)
                      3
                          Motion to Strike and/or Dismiss Defendant Northwell Health, Inc.’s (“Northwell”)
                      4
                          Counterclaims and Third Party Complaint (the “Counterclaims”), and all other
                      5
                          matters presented to the COURT, and GOOD CAUSE APPEARING
                      6
                          THEREFORE, the COURT orders that the same is hereby GRANTED.
                      7
                                   The Counterclaims are hereby [stricken and/or dismissed] without leave to
                      8
                          amend.
                      9
                    10
                    11
                    12    Dated: ___________,                         By:
                    13                                                      Hon. Stanley Blumenfeld Jr.

                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
VEDDER PRICE (CA), LLP                                                            PROPOSED ORDER RE: OPEN TEXT’S      P
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                   -1-              MOT. TO STRIKE AND/OR DISMISS
                                                                                     CASE NO. 2:19-CV-09216 SB(ASX)
                          VP/#40323301.1
